—In an action to recover damages for personal injuries, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated September 10, 1998, as granted that branch of the motion of the defendant Town of Mt. Hope which was to dismiss the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court properly granted summary judgment to the defendant Town of Mt. Hope. O’Brien, J. P., Krausman, Florio and Feuerstein, JJ., concur.